Citation Nr: 1316038	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  05-38 394	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to higher initial disability ratings for lumbar spine intervertebral disc syndrome; evaluated as 10 percent disabling prior to October 28, 2009; and 40 percent disabling beginning October 28, 2009.

2.  Entitlement to a separate compensable rating for sciatic nerve radiculopathy, left lower extremity, prior to December 13, 2011.

4.  Entitlement to a separate compensable rating for peripheral neuropathy, right lower extremity, prior to December 13, 2011.

5.  Entitlement to a separate compensable rating for stool incontinence.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to March 1, 2007.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father, mother, and sisters


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to August 1984 and from January 2003 to January 2004.  The Veteran had additional duty with the South Carolina National Guard. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Columbia, South Carolina, Regional Office (RO) which, in pertinent part, denied service connection for a chronic lumbosacral spine disorder to include degenerative disc disease.  In March 2005, the RO, in pertinent part, established service connection for lumbar spine intervertebral disc syndrome; assigned a 10 percent evaluation for that disability; and effectuated the award as of January 9, 2004.  

In November 2008, the Board, in pertinent part, remanded the issues of an initial evaluation in excess of 10 percent for the Veteran's lumbar spine intervertebral disc syndrome to the RO for additional action.  In December 2009, the Appeals Management Center (AMC) increased the evaluation for the Veteran's lumbar spine intervertebral disc syndrome from 10 to 40 percent; effectuated the award as of October 28, 2009.

In July 2010, the Board denied both an evaluation in excess of 10 percent for the period prior to October 28, 2009, and an evaluation in excess of 40 percent for the period on and after October 28, 2009, for the Veteran's lumbar spine intervertebral disc syndrome.  In July 2010, the Veteran submitted a Motion for Reconsideration of the Board's July 2010 decision.  In October 2010, the Board issued a corrective order to its July 2010 decision.  In October 2010, the Veteran's Motion for Reconsideration was denied.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). 

In June 2011, the Court granted the Parties' Joint Motion for Remand; vacated the Board's July 2010 decision; and remanded the Veteran's appeal to the Board for additional action.  In November 2011, the Board remanded the issues of an evaluation in excess of 10 percent for the period prior to October 28, 2009, and an evaluation in excess of 40 percent for the period on and after October 28, 2009, for the Veteran's lumbar spine intervertebral disc syndrome.

In a November 2012 rating decision, the RO granted a separate compensable rating for sciatic nerve radiculopathy, left lower extremity, assigning a 20 percent disability rating, effective December 13, 2011, and granted a separated compensable rating for peripheral neuropathy, right lower extremity, assigning a 10 percent disability rating, effective December 13, 2011.  As neurological manifestations are considered in rating the lumbar spine, the Board will determine whether separate compensable neurological ratings are warranted for the period prior to December 13, 2011.  

In August 2008, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  In February 2013, the Veteran was informed that the VLJ who conducted the August 2008 hearing is no longer employed with the Board, and he was given the option to testify at another Board hearing.  In a February 2013, the Veteran indicated that he did not wish to testify at another hearing.  Thus, the Board will proceed with a decision based on the current evidence of record.

In the December 2012 Informal Hearing Presentation, the Veteran's representative raised the issues of entitlement to service connection for gastroesophageal reflux disease (GERD), hypertensive vascular disease, and heart disease, claimed as due to service or due to service-connected disabilities.  The Veteran's representative also claimed that the Veteran's service-connected bipolar disorder was clearly and unmistakably under evaluated as 50 percent disabling, and argued that a 100 percent rating is warranted to the date of original claim.  The Veteran's representative alternatively claimed there was clear and unmistakable error (CUE) in the March 1, 2007 effective date assigned to the grant of a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial rating in excess of 10 percent for  lumbar spine intervertebral disc syndrome prior to October 28, 2009; separate compensable ratings for sciatic nerve radiculopathy, left lower extremity, and peripheral neuropathy, right lower extremity, for the periods prior to December 13, 2011; entitlement to a separate compensable rating for stool incontinence; and entitlement to TDIU prior to March 1, 2007 are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

During the period beginning October 28, 2009, the Veterans low back disability has been manifested by limitation of motion without unfavorable ankylosis of the entire thoracolumbar spine or disability comparable thereto.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for intervertebral disc syndrome of the lumbar spine have not been met at any time during the period beginning October 28, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

The Veteran's appeal of the lumbar spine rating arises from the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

In any event, in November 2008 and November 2011 additional VCAA notice was issued to the Veteran.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his increased rating claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the November 2011 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's VA treatment records, private treatment records, records from the Social Security Administration (SSA), and lay statements and testimony of the Veteran.  The evidence of record contains multiple VA examination reports which will be discussed below.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Service connection is in effect for lumbar spine intervertebral disc syndrome, rated 10 percent disabling, effective August 1, 2004, per Diagnostic Code 5243; and, rated 40 percent disabling, effective October 28, 2009.  The Veteran's disability is rated pursuant to Diagnostic Code 5243.  


Background 

The Veteran underwent a VA examination in March 2004.  He reported working in produce, and that he had pain at resting time.  He denied missing work or having difficulty with work, with the exception of squatting and kneeling with his right knee. 

Upon physical examination, there were no bowel or bladder changes.  There was 95 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral side bending to the right and left, and 30 degrees of rotary motion.  He showed a negative straight leg raising in the seated and supine position.  There was 2+ deep tendon reflexes.  He showed no focal sensory changes.  The examiner diagnosed lumbar L4-5, L5-S1 mild disk bulging with no radicular signs. 

The Veteran underwent another VA examination in August 2005.  He reported constant low back pain radiating to the posterior right leg and then to the foot itself.  He denied a history of surgery, epidural injections or assistive devices.  He denied physician prescribed bedrest in the last 12 months.  He reported approximately 18 episodes per month of flare-ups, with the duration of each spell being about 8 hours.  He stated that sitting for more than 45 to 60 minutes was the worst activity of daily living. 

Upon physical examination, flexion was to 60 degrees without pain and 70 degrees with pain.  Extension was to 15 degrees without pain and 20 degrees with pain.  Lateral flexion without pain was to 25 degrees to the right and left and with pain was to 30 degrees to the right and left.  Rotation without pain was to 25 degrees to the right and left and with pain was to 30 degrees to the right and left.  Range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  The Veteran had a negative straight leg raising sign.  The neurological examination showed no motor findings and no sensory findings.  Deep tendon reflexes were equal and symmetrical.  There was no neurological or orthopedic information that may lead the examiner to conclude that the Veteran's back disability was worsening. 

The Veteran underwent another VA examination in August 2007.  He reported constant low back pain with an average intensity of 8 out of 10, tending to worsen with prolonged standing, prolonged sitting, lifting, bending and weather change.  He stated that he occasionally had radiation of the pain down into his right leg, which at times affected his ability to walk.  He denied any incapacitating episodes over the last 12 months in which a physician prescribed bed rest.  He denied flare-ups.  He denied surgery on the lumbar spine.  He reported that activities of daily living were not affected, although activities of daily living could be difficult at times, mainly due to a recent knee surgery. 

Upon physical examination, flexion was to 80 degrees, extension was to 20 degrees, lateral flexion was to 30 degrees, and rotation was to 45 degrees, all of which were with pain throughout.  The Veteran was able to repetitively range the lumbar spine without change in his range of motion, or in his level of pain.  Therefore, the range of motion was not additionally limited following repetitive use.  There was no spasm on examination, and no spinal tenderness to palpation.  Straight leg raise was positive on the left and negative on the right.  Aside from 4 out of 5 strength in the right lower extremity due to recent total-knee replacement, the Veteran had 5 out of 5 strength in his extremities and 1+ deep tendon reflexes that were symmetric throughout.  He had normal sensation and a slow antalgic gait.  There was no noted kyphosis, scoliosis, or lordosis on examination.  The examiner diagnosed degenerative disk disease of the lumbar spine. 

The Veteran underwent another VA examination on October 28, 2009.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and low back pain.  He described the pain as sharp, stabbing, dull throbbing spasms.  He stated that the pain was severe and lasted for months, with a frequency of 6 to 10 times per year.  He reported that pain radiated to both lower extremities.  He stated that severe flare-ups occurred 6 to 10 times per year, lasting up to 60 days.  He reported that anything from lifting to lying in bed were precipitating factors.  He stated that functional impairment during flare-ups was any torso movement below the neck.  He reported an incapacitating episode on October 17th which lasted twelve days.  

Upon physical examination, there was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar spine ankylosis.  There was no spasm, atrophy, tenderness, or weakness.  There was guarding and pain with motion.  Both before and after repetitive motion, flexion was to 15 degrees, extension was to 15 degrees, and left and right lateral flexion and rotation were to 5 degrees.  The examiner noted that the Veteran was unemployed for the previous 5 to 10 years due to bipolar disorder.  The Veteran was sent for a neurological examination, but he had no neurological problems. 

A December 2011 VA examination reflects complaints of flare-ups of his lumbar spine which affect his function 3 to 4 days per week.  He reported improvement of his back symptoms for about 3 months following December 2010 lumbar surgery, but then reported worsening pain in the back described as continuous burning.  

The Board is also unable to find that a disability rating in excess of 40 percent from October 28, 2009, is warranted. On examination by VA examiners and treatment records on file do not reflect that the Veteran is suffering from unfavorable ankylosis of the entire thoracolumbar spine necessary to meet the regulatory criteria in excess of 40 percent.  While the medical evidence clearly reflects that he has limitation of motion, the Veteran does retain some useful motion of the low back.  He has been able to perform range of motion testing, to include repetitive testing.  

There is also no persuasive evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months to warrant a rating in excess of 40 percent under the intervertebral disc syndrome rating criteria.  Despite his complaints of flare-ups, the evidence does not show that he has been prescribed bedrest by a physician to treat his disability amounting to at least 6 weeks.

In consideration of the DeLuca factors , it is clear that the Veteran experiences pain and there have been objective findings of functional loss such as less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with standing, sitting, and/or weight-bearing.  The Board finds, however, that the current disability rating takes into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  See DeLuca, 8 Vet. App. at 204 -07. 

In sum, there is no basis for assignment of a rating in excess of 40 percent from October 28, 2009 for the Veteran's service-connected chronic intervertebral disc syndrome of the lumbar spine.  As there is a preponderance of the evidence against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria contemplate the Veteran's disability.  The manifestations associated with the Veteran's intervertebral disc syndrome are specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted. 

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2008).  TDIU has been granted, effective March 1, 2007, i.e. during the entire period for consideration with regard to this issue.


ORDER

Entitlement to an initial rating in excess of 40 percent for the Veteran's lumbar spine intervertebral disc syndrome during the period beginning October 28, 2009, is denied.


REMAND

Low Back Rating prior to October 28, 2009

Examinations prior to October 28, 2009 suggest that at times the Veteran was experiencing flare-ups of his disability.  VA is required to obtain examinations in which the examiner opines as to the additional limitation of motion that would be caused by flare-ups.  DeLuca v. Brown; 38 C.F.R. §§ 4.40, 4.45.

The examinations prior to October 28, 2009 do not contain this information.  The duty to assist "may include obtaining a retrospective medical opinion" especially when there is an absence of medical record for an extended time period.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  Such an opinion is required in this case.

Stool incontinence

During the course of this appeal, the Veteran has complained of stool incontinence.  Specifically, a June 2005 VA treatment record reflects the Veteran's complaints of stool incontinence times 6 lately.  The October 2009 VA examination report also reflects complaints of fecal incontinence.  The December 2011 VA examination report reflects the Veteran's report that he underwent lumbar surgery in December 2010 due to development of bowel incontinence and progressive back pain.  He reported that he has had no further episodes of bowel incontinence since the surgery.  

An opinion should be obtained as to whether the stool incontinence experienced in 2005 and thereafter constituted a neurological manifestation of his service-connected lumbar spine disability.  

Radiculopathy

The RO assigned a 20 percent rating to sciatic nerve radiculopathy, left lower extremity, and a 10 percent rating to peripheral neuropathy, right lower extremity, effective December 13, 2011, based on the findings reflected in the December 13, 2011 VA examination report.

The medical evidence of record, however, contains subjective complaints of radicular symptoms prior to December 13, 2011.  Specifically, a July 2005 VA treatment record reflects the Veteran's complaint of "a sharp stabbing pain in my butt and a deep toothache type of pain down my leg."  Palpation revealed a 5 cm arc of pain along the distribution of the right sciatic nerve.  The assessment was low back pain with sciatica.  A VA treatment record dated the following day reflects an assessment of radiculopathy at times, right leg.  Likewise, an August 2005 VA examination reflects complaints of pain radiating to the right leg.  In August 2007, he complained of occasional radiation of pain down into his right leg, but his symptoms associated with the right lower extremity were due to his recent total knee replacement.  

An opinion is needed as to whether for the period prior to December 13, 2011, the Veteran had radicular/sciatica symptoms affecting the right and left lower extremities which constituted neurological manifestations of his service-connected lumbar spine disability.  

TDIU prior to March 1, 2007.

As noted entitlement to TDIU is an element of the initial ratings on appeal.  Rice.  The initial ratings in this case arise from grants of service connection that were effective January 1, 2004.  The Board; therefore has a duty to consider whether TDIU was warranted at any time during the period beginning on the date of service connection.  The record indicates that the Veteran has been unemployed since May 24, 2004; and the Social Security Administrating has awarded him disability benefits effective that date, based on the effects of his service connected bipolar disorder.  There are medical opinions suggesting that the Veteran has been unemployable since that date due to bipolar disorder.

The RO awarded TDIU, effective March 1, 2007, because that is the date when he first met the percentage requirements for that benefit.  38 C.F.R. § 4.16(a) (2012).  VA policy; however, is to award TDIU in all cases where service connected disabilities combine to preclude gainful employment.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance, but instead, must remand the issue so that it can be referred to VA's Director of Compensation and Pension (C&P Service) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following actions:

1.  A VA neurological opinion should be obtained as to the nature and severity of any stool incontinence and radiculopathy affecting the lower extremities as a result of the Veteran's service-connected lumbar spine disability.  

Upon review of the claims folders, the examiner should state whether for any period covered by this appeal (January 9, 2004 to the present) the Veteran has experienced stool/bowel incontinence related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should specifically identify the periods in which the Veteran suffered from any stool/bowel incontinence as a result of his service-connected lumbar spine disability.  

The examiner should comment on whether any incontinence was or is mild, moderate, or severe, and the presence and frequency of abdominal distress, and any incapacitating episodes.

The examiner should state whether for any period prior to December 13, 2011, the Veteran experienced any neurological findings in the right and left lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  

The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

2.  The Veteran should be afforded an examination in order to obtain a retrospective medical opinion as to whether there was additional limitation of thoracolumbar spine motion due to flare-ups during the period from January 9, 2004 to October 27, 2009.

The opinion should be expressed in terms of the estimated ranges of thoracolumbar spine motion during flare-ups of the low back disability.

The examiner should review the claims folder, and note such review in the examination report or addendum.

The examiner is advised that the Veteran is competent to report his symptoms during flare-ups; and that these reports should be accepted, unless the examiner cites to specific reasons for rejecting the reports.

3.  If there remains any period from January 1, 2004 to October 27, 2009 when the Veteran did not meet the percentage requirements of TDIU, the issue of entitlement to TDIU during such periods should be referred to the Director of the C&P Service for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b)

4.  If any of the benefits sought on appeal are not granted in full, a supplemental statement of the case should be issued.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


